Title: To Benjamin Franklin from Vergennes, 31 December 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 31. Xbre. 1781. xd
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire le 27. de ce mois. Je n’examinerai pas la variation et l’augmentation qu’ont éprouvées les demandes successives que vous m’avez faites de fonds pour l’acquittement de vos traites; je me bornerai à vous marquer que dez que vous vous croyez suffisament autorisé à disposer, pour le compte du Congrès, des deniers provenant de l’emprunt de hollande, je proposerai à M. de fleury de vous fournir le million que vous demandez lorsqu’il aura été versé dans le trésor royal. Mais je crois devoir vous prévenir que si M. Morris fournit des traites pour ce même million, je ne pourvoirai pas à leur acquittement, et que je les laisserai protester. Je dois vous prévenir également, Monsieur, qu’il ne sera décidément plus rien fourni audelà du million dont il est question, et que si les traites que vous pouvez avoir acceptées, passent cette somme, ce sera à vous à aviser aux moyens de les acquitter. Je n’excepte que celles de M. Morris en tant qu’elles n’outrepasseront pas le réliquat de l’emprunt de hollande, déduction faite du million qui vous sera remis, et des frais que l’emprunt peut avoir occasionnés.
J’ai l’honneur d’être très-sincèrement, Monsieur, votre très-humble et très-obéissant serviteur. /.
De Vergennes
Je vous renvoye ci joint, Monsieur, la lettre du Sr. Grand.M. francklin
